Matter of Fritzsch (2018 NY Slip Op 05902)





Matter of Fritzsch


2018 NY Slip Op 05902


Decided on August 23, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 23, 2018

[*1]In the Matter of CRAIG RAYMOND FRITZSCH, an Attorney. (Attorney Registration No. 2005387)

Calendar Date: August 13, 2018

Before: McCarthy, J.P., Lynch, Devine, Aarons and Pritzker, JJ.


John D. Cadore, Binghamton, for respondent.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany (Alison M. Coan of counsel), for the Attorney Grievance Committee for the Third Judicial Department.

DECISION AND ORDER
Motion by respondent pursuant to CPLR 2221 (d) and (e) for leave to renew and/or to reargue the prior motion by the Attorney Grievance Committee for the Third Judicial Department for an order suspending respondent from the practice of law during the pendency of its investigation pursuant to Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.9 (a) (1) (Matter of Fritzsch, 162 AD3d 1388 [2018]).
Now, upon reading and filing the affidavit with exhibits of Craig R. Fritzsch, sworn to July 17, 2018, and upon reading and filing the affidavit in opposition with exhibits and supplemental affidavit in opposition with exhibits of Alison M. Coan, sworn to August 9, 2018 and August 13, 2018, respectively, and due deliberation having been had, and having determined that respondent has not presented matters of fact or law that were overlooked or misapprehended by this Court in determining the prior motion, and that respondent has not presented new facts not offered on the prior motion that would change the prior
determination, or demonstrate that there has been a change in the law that would change the prior determination, it is hereby
ORDERED that the motion by respondent is denied.
McCarthy, J.P., Lynch, Devine, Aarons and Pritzker, JJ., concur.